Citation Nr: 0702433	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disability, to include residuals of cold exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for an anxiety 
disorder and a foot disability, to include residuals of cold 
exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The veteran's 
service medical records do not demonstrate treatment for any 
psychiatric disorders, including anxiety.  However, on 
examination in April 1982, prior to his separation from 
service, the veteran complained of a history of nervousness.  
The examiner found no psychiatric abnormalities, but noted 
that the veteran was prone to anxiety reaction.  Because the 
veteran has current diagnoses of anxiety disorder, not 
otherwise specified, and panic disorder, and he was 
determined on separation from service to be prone to anxiety 
reaction, and it is not clear to the Board whether his 
current diagnoses are related to the statement made on his 
separation from service, the Board finds that a remand for an 
examination and etiological opinion is necessary in order to 
fairly decide the merits of his claim.

With regard to the veteran's claim for service connection for 
a foot disability, to include residuals of cold exposure, the 
Board also finds that a remand for an examination and 
etiological opinion is in order.  The veteran contends that 
he sustained cold injuries to his feet during the winter of 
1979 while he was stationed in Germany as an infantryman.  
The veteran's service medical records reflect that in May 
1979, the veteran reported to sick call with complaints of 
pain in the metatarsals of both feet for the past week.  
Physical examination revealed normal range of motion of both 
feet, evidence of good circulation, no discoloration, but 
with slight edema, bilaterally.  The assessment was possible 
metatarsalitis.  His service medical records also reflect 
that he was seen in September 1980 for removal of the toe 
nail on the first digit.  On examination in April 1982, prior 
to separation from service, the veteran complained of foot 
pain.  The assessment was possible arthritis.  The veteran 
has current diagnoses of onychomycosis and tinea pedis.  
Because it is not clear to the Board whether his current 
diagnoses are related to his in-service complaints, the Board 
finds that a remand is necessary in order to fairly decide 
the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
psychiatric examination to ascertain 
the nature and etiology of any current 
psychiatric disorders, including 
specifically, an assessment as to 
whether any current psychiatric 
disorder is etiologically related to 
the in-service notation that he was 
prone to anxiety reaction.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that any 
current psychiatric disorder is causally 
or etiologically related to the veteran's 
period of active service, including the 
in-service notation that he was prone to 
anxiety reaction.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.  Schedule the veteran for a 
podiatric examination to ascertain the 
nature and etiology of any current foot 
disorders, including specifically, an 
assessment as to whether any current 
foot disorder is etiologically related 
to his in-service complaints of foot 
pain and toenail removal.  The 
examination should include X-ray 
examination of the feet.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that any 
current foot disorder is causally or 
etiologically related to the veteran's 
period of active service, including his 
in-service complaints of foot pain and 
toenail removal.  If the X-ray 
examination reveals arthritis of the 
feet, the examiner should opine as to 
whether the arthritis is as likely as not 
related to the assessment of possible 
arthritis of the feet made at the 
veteran's separation from service.  If 
the examination reveals onychomycosis, 
the examiner should opine as to whether 
it is as likely as not related to the 
inservice toenail removal or any other 
inservice complaints or treatment of the 
feet.  The examiner should provide the 
rationale for the opinions provided.  If 
the requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for an anxiety 
disorder and a foot disability, to 
include residuals of cold exposure.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


